In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐2610 
TONY THOMAS, 
                                                Petitioner‐Appellant, 

                                  v. 

TARRY WILLIAMS, Warden of the 
Stateville Correctional Center, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 07 CV 6443 — Charles R. Norgle, Judge. 
                     ____________________ 

    ARGUED FEBRUARY 18, 2016 — DECIDED MAY 18, 2016 
                ____________________ 

   Before WOOD, Chief Judge, and KANNE and SYKES, Circuit 
Judges. 
    KANNE, Circuit Judge. A jury convicted Tony Thomas of the 
2001 murder of Khatim Shakir. In January 2005, after his con‐
viction was final, Thomas received a letter from his trial attor‐
ney informing him that unidentified gang members told po‐
lice that Thomas did not commit the murder, but rather, that 
the shooter was a drug dealer named Robert Pinkston.  
2                                                      No. 14‐2610 

    In April 2005, Thomas filed a petition for post‐conviction 
relief in state court arguing that he was actually innocent in 
light of the newly discovered evidence. After unsuccessfully 
pursuing that petition, Thomas filed a second petition in state 
court in 2007. This time Thomas alleged that the government 
withheld evidence that the officer was told that Pinkston was 
the  shooter  in  violation  of  Brady  v.  Maryland,  373  U.S.  83 
(1963). The state court held that the claim was defaulted be‐
cause Thomas did not raise it in his first state post‐conviction 
petition.  
   Before us is Thomas’s federal petition for a writ of habeas 
corpus,  in  which  he  re‐raises  the  Brady  claim.  The  district 
court  denied  relief  on  Thomas’s  Brady  claim,  holding  that  it 
was procedurally defaulted. Because we agree that Thomas’s 
Brady claim is procedurally defaulted, we affirm the district 
court’s denial of his petition. 
                         I. BACKGROUND 
    We  address  the  complicated  fifteen‐year  history  of  this 
case beginning with the underlying murder, followed by an 
explanation of Thomas’s trial, direct appeal, state post‐convic‐
tion proceedings, and finally, the federal proceedings. 
     A. The Murder 
    Sometime between 11:30 p.m. and midnight on September 
22, 2001, Officer John Massi observed several individuals en‐
gaged  in  a  heated  conversation  outside  the  Thousand  Liq‐
uors, located at the intersection of Belmont and Sheffield Av‐
No. 14‐2610                                                                    3

enues  in  Chicago.  Officer  Massi  ordered  the  group  to  dis‐
perse.  Thomas,1  a  member  of  the  Gangster  Disciples,  re‐
sponded  that  he  “wasn’t  about  to  take  any  shit  off  of  any‐
one …  . [I]f any of  the local gangbangers fuck with  me,  I’m 
going  to  come  back  with  my  shit  and  blow  them  away.” 
Thomas then left in a taxi with some friends. 
     Later that night, the victim, Khatim Shakir, a member of 
the  Latin  Kings,  was  at  a  party  with  his  girlfriend,  Vanessa 
Perez, and friends Fernando Cota, Joseph Igunbor, and Henry 
Igunbor.2 The group left the party to go to Thousand Liquors 
to meet up  with  another Latin  King,  Gregory  Hoyos. While 
outside the liquor store, a man approached Hoyos and said 
“what’s  up,  motherfucker,  G.D.,”  indicating  that  he  was  a 
member of the Gangster Disciples. The man then stated that 
he was a “King killer,” at which point he pulled a gun from 
his waistband and pointed it at Hoyos. He fired the gun four 
or  five  times  while  Hoyos  and  Shakir  ran  across  the  street. 
Shakir  collapsed  and  died  at  the  scene.  Chicago  police  re‐
sponded at 2:25 a.m. Perez, Cota, the Igunbors, and Hoyos all 
identified  Thomas as the shooter in a photo array or lineup 
(or both).  
      B. Thomas’s Trial, Conviction, and Direct Appeal 
   At trial, all five eyewitnesses again identified Thomas as 
the  shooter.  Thomas’s  defense  was  alibi,  specifically  that  he 

                                                 
1 Officer  Massi  identified  Thomas  as  the  individual  who  spoke,  and 
Thomas admitted that he was present and said something to the officer. 
2 There is some confusion as to the victim’s and witnesses’ affiliation with 

the Latin Kings. For example, Henry Igunbor testified at trial that Shakir 
and  Cota  were  former  members  of  the  Latin  Kings,  but  that  he  and  his 
brother Joseph were never members. 
4                                                           No. 14‐2610 

was on the south side of Chicago fighting with his girlfriend, 
Delilah  Cruz,  and  therefore  could  not  have  committed  the 
murder. Thomas took the stand and testified that after Officer 
Massi ordered him to leave, he, Cruz, and three friends got 
into a taxi and went to Gill Park. At 12:30 a.m., Thomas paid 
a  man  to  drive  him  and  Cruz  back  to  the  south  side  where 
Thomas lived with his mother. The man only drove them to 
63rd and Yale, at which point the couple decided to take a bus. 
Instead, they got into a fight around 1:00 a.m. Cruz testified 
that Thomas tried to hit her, so she said she was calling the 
police, which she did shortly thereafter. Thomas then fled the 
scene. A police report—which was not admitted into evidence 
at  trial—indicates  that  Cruz  told  police  the  fight  occurred 
around 1:15 a.m. 
    Thomas testified that after he left Cruz, he paid someone 
else to drive him the rest of the way to his mother’s house. He 
said  he  arrived  home  around  2:00  a.m.,  argued  with  his 
mother for 45 minutes, made some phone calls to his child’s 
mother and his sister,3 and then went to bed.  
    Thomas’s  mother  testified  that  he  arrived  home  around 
2:30 a.m., and they had argued. She admitted on cross‐exam‐
ination, however, that she had originally told police she did 
not see him until 5:00 a.m. In addition, an assistant state’s at‐
torney  testified  that  Thomas’s  mother  had  at  one  point  told 
him that Thomas arrived home at exactly 2:37 a.m.  
   Thomas’s  sister  testified  that  he  called  her  around  3:00 
a.m., but she admitted that she may have originally told in‐


                                                 
3 Phone records reveal that the first of these phone calls was made at 3:00 

a.m. 
No. 14‐2610                                                          5

vestigators that he called her at exactly 2:37 a.m. Thomas’s un‐
cle testified that he was at the house watching a movie and 
that Thomas had arrived home and argued with his mother. 
But,  Thomas’s  uncle  admitted  that  he  originally  told  police 
that he was not home that morning until 7:00 a.m. Thomas’s 
child’s  mother  testified  that  Thomas  called  her  from  his 
mother’s house around 2 or 3 a.m. 
    A jury convicted Thomas of first‐degree murder, and the 
state trial court sentenced him to seventy‐five years’ impris‐
onment. The Illinois Appellate Court affirmed his conviction, 
and the Illinois Supreme Court denied his petition for leave 
to appeal on November 24, 2004. 
   C. State Post‐Conviction Proceedings 
    In state court, Thomas filed two state post‐conviction pe‐
titions—in April 2005 and November 2007. He also filed a suit 
for declaratory relief under Illinois’s Freedom of Information 
Act  (FOIA)  after  being  denied  access  to  Chicago  Police  De‐
partment (CPD) records. 
   1. First State Post‐Conviction Petition—April 2005 
    On April 27, 2005, Thomas filed his first pro se state post‐
conviction petition, arguing that he was “actually innocent” 
in light of newly discovered evidence showing that the mur‐
derer was a drug dealer named Robert Pinkston. In support 
of  his  petition,  Thomas  attached  a  letter  (“Strunck  letter”) 
dated January 12, 2005, from his trial attorney, Robert Strunck, 
to the assistant state’s attorney. The Strunck letter said: 
       I  have  recently  received  hearsay  information  from 
       someone  who  works  in  the  neighborhood  of  the 
       homicide  that  the  beat  officer,  John  Massi,  was  in‐
       formed by some of the various neighborhood gang 
6                                                       No. 14‐2610 

        members  that  Tony  Thomas  did  not  commit  the 
        homicide and that a drug dealer named Robert Pink‐
        ston did. Obviously, this information was not known 
        to me at the time of the trial.  
        Due to the evidence which had Tony Thomas batter‐
        ing his girlfriend on 63rd Street shortly before this 
        homicide on Belmont Avenue, I would appreciate it 
        if Pinkston could be looked into. 
    Thomas also attached a CPD report that showed that Cota, 
after looking through a CPD photo book, identified Pinkston 
as resembling Shakir’s killer. According to the report, Cota in‐
dicated  that  the  resemblance  between  Pinkston  and  the 
shooter was an eight out of ten, but that the shooter was a little 
older. 
    The state trial court denied Thomas’s post‐conviction peti‐
tion,  and  the  state  appellate  court  affirmed  on  February  7, 
2007, noting that “an unauthenticated letter with several lay‐
ers of hearsay” was insufficient to raise “the gist of a merito‐
rious claim of actual innocence,” in light of the overwhelming 
evidence  presented  against  Thomas  at  trial.  The  Illinois  Su‐
preme Court denied leave to appeal on May 31, 2007.  
     2. Successive State Post‐Conviction Petition—November 2007 
    On November 6, 2007, Thomas filed a motion for leave to 
file a successive post‐conviction petition in state court, argu‐
ing that the state withheld exculpatory evidence that Pinkston 
committed the murder in violation of Brady v. Maryland, 373 
U.S.  83  (1963).  In  addition  to  the  Strunck  letter,  Thomas  at‐
tached an affidavit from his attorney, Gayle Horn (“Horn af‐
fidavit”).  The  Horn  affidavit  indicated  that  she  spoke  with 
Strunck,  who  told  her  “that  the  person  who  works  in  the 
neighborhood  who  provided  him  with  this  information  is 
No. 14‐2610                                                           7

named either George or Jorge. Mr. Strunck said that he met 
George or Jorge in a cigar store nearby.” Thomas attached a 
second  affidavit  from  Margaret  Betts  (“Betts  affidavit”), 
which said that she was on a three‐way phone call between 
Thomas  and  Detective Tony Villardita  who “confirmed that 
he knew that Officer John Massi was told by several people 
that  Mr.  Thomas  did  not  commit  the  homicide  of  Khatim 
[Shakir].”  
    The trial court denied Thomas leave to file the successive 
petition.  The  appellate  court  affirmed,  finding  that  Thomas 
failed to show cause for not raising his Brady claim in his first 
post‐conviction  petition  as  required  by  725  ILCS  5/122‐1(f). 
The Illinois Supreme Court denied leave to appeal on Novem‐
ber 24, 2010. 
    3. State FOIA Lawsuit—August 2008 
    On August 28, 2008, Thomas filed a lawsuit in state court 
seeking declaratory relief from the CPD’s denial of his request 
for documents made pursuant to Illinois’s FOIA statute. The 
trial court dismissed his suit on September 11, 2008. Thomas 
appealed, but he moved to voluntarily dismiss his appeal be‐
cause  he  had  filed  in  the  wrong  venue.  The  motion  was 
granted on May 6, 2010. He then refiled the FOIA lawsuit in 
the proper state venue. 
    D. Federal Proceedings 
    Shortly  after  filing  his  second  petition  in  state  court,  on 
November 14, 2007, Thomas filed a 28 U.S.C. § 2254 petition 
in federal court. Thomas did not raise his Brady claim in the 
petition. But, on February 4, 2008, the district court granted 
Thomas’s motion to stay the proceeding while he exhausted 
his state remedies. 
8                                                      No. 14‐2610 

    On June 7, 2011, Thomas filed a renewed motion to stay 
the  federal  § 2254  proceedings  or  to  file  an  amended  § 2254 
petition. The district court granted the motion to continue the 
stay,  but  it  denied  his  motion  to  file  an  amended  petition. 
Thomas filed another motion to continue the stay, which the 
district court denied on October 24, 2011, resuming the fed‐
eral proceeding. Although the  district court denied Thomas 
leave to file an amended petition, Thomas did so anyway on 
November 17, 2011, raising his Brady claim for the first time 
in federal court.  
    Then, on February 27, 2012, the district court granted yet 
another of Thomas’s motions to stay the proceedings because 
the state appellate court had granted Thomas leave to file a 
late appeal in his FOIA lawsuit. Finally, on June 20, 2013, the 
district court lifted the stay for the final time. Thomas volun‐
tarily  dismissed  several  claims,  and  he  filed  a  second 
amended § 2254 petition on December 20, 2013.  
    On June 17, 2014, the district court denied Thomas’s sec‐
ond amended petition. It found that Thomas did not raise his 
Brady claim in state court until his second state post‐convic‐
tion petition. The state court had dismissed the claim under a 
state procedural  rule, namely for failing to have  raised it  in 
the first state post‐conviction petition. Because the state pro‐
cedural  rule constituted  an independent and adequate state 
ground, the district court held that Thomas’s Brady claim was 
procedurally  defaulted.  The  district  court  also  found  that 
Thomas  had  not  made  a  showing  of  actual  innocence  that 
would  excuse  his  procedural  default.  The  district  court  re‐
fused to grant a certificate of appealability.  
   This court granted a certificate of appealability on June 18, 
2015, finding that Thomas made a “substantial showing of the 
No. 14‐2610                                                             9

denial of a constitutional right” on his Brady claim. In addi‐
tion, we asked the parties to address both procedural default 
and timeliness in light of Thomas’s claim of actual innocence. 
                             II. ANALYSIS 
    We  will  not  address  the  merits  of  Thomas’s  Brady  claim 
unless we are first satisfied that the claim has not been proce‐
durally defaulted. On appeal, Thomas argues that his Brady 
claim  is  not  procedurally  defaulted  because  he  fairly  pre‐
sented  it  to  the  state  courts  in  his  first  state  post‐conviction 
petition  filed  in  April  2005.  Alternatively,  he  contends  that 
any procedural default is excused because he has presented 
sufficient evidence for a finding of actual innocence. We disa‐
gree  and  conclude  that  Thomas  did  not  fairly  present  his 
Brady claim to the state court in his 2005 petition nor has he 
shown  sufficient  evidence  of  actual  innocence  to  excuse  the 
procedural default. 
    A. Procedural Default 
   We  review  a  district court’s decision on whether a claim 
was procedurally defaulted de novo. Ward v. Jenkins, 613 F.3d 
692, 696 (7th Cir. 2010). 
    There are two distinct ways in which a state prisoner can 
procedurally default a federal claim. The first, relied upon by 
the district court, comes from the independent and adequate 
state ground doctrine. Coleman v. Thompson, 501 U.S. 722, 729–
30 (1991). In the context of federal habeas corpus, the doctrine 
applies to preclude review where the state courts declined to 
address  a  petitioner’s  federal  claims  because  the  petitioner 
did not meet state procedural requirements. Id. In those cases, 
the  state  court  judgment  rests  on  an  independent  and  ade‐
quate state ground, and principles of comity and federalism 
10                                                          No. 14‐2610 

dictate  against  upending  the  state‐court  conviction,  and  in‐
stead, finding that  the petitioner’s claim is  procedurally  de‐
faulted. Id. at 30.  
    The second comes from the rule that before pursuing post‐
conviction  relief  in  federal  court,  a  state  prisoner  must  “ex‐
haust[] the remedies available in the courts of the State,” 28 
U.S.C. § 2254(b)(1)(A), by giving the state courts an “oppor‐
tunity to act on his claims,” O’Sullivan v. Boerckel, 526 U.S. 838, 
842–44  (1999).  Such  an  opportunity  requires  that  the  state 
prisoner “fairly present” the federal issue for the state court’s 
review. Ward, 613 F.3d at 696. Thus, “when the federal issue 
was not fairly presented to the state courts and those courts 
would now hold the claim procedurally barred,” the proce‐
dural  default  doctrine  precludes  federal  post‐conviction  re‐
view of the federal claim. Id. 
    Thomas’s Brady claim is procedurally defaulted under ei‐
ther rule. The first time that Thomas labeled his claim a Brady 
claim in state court was in his second state post‐conviction pe‐
tition filed in November 2007. The state court denied his peti‐
tion because he did not show cause for his failure to raise the 
claim in his first state post‐conviction petition. See 725 ILCS 
5/122‐1(f). The state procedural rule is an adequate and inde‐
pendent state ground precluding federal habeas review of the 
Brady claim raised in his second state petition. 
    But, for the first time on appeal,4 and in an effort to avoid 
the obvious procedural default from his second state petition, 

                                                 
4 We acknowledge that “arguments raised for the first time on appeal are 

waived,” Coleman v. Hardy, 690 F.3d 811, 818 (7th Cir. 2012), but because 
the parties addressed and argued the merits of procedural default, we rule 
on those grounds. 
No. 14‐2610                                                           11

Thomas argues that he raised his Brady claim before the state 
court  in  his  first  state  post‐conviction  petition  filed  in  April 
2005. The question then is whether Thomas fairly presented 
his Brady claim to the state court in his first petition such that 
the  state  court  should  have  been  on  notice  as  to  the  federal 
constitutional claim. 
    A claim is fairly presented where “the state court was suf‐
ficiently alerted to the federal constitutional nature of the is‐
sue to permit it to resolve that issue on a federal basis.” Ells‐
worth v. Levenhagen, 248 F.3d 634, 639 (7th Cir. 2001) (quotation 
marks  omitted).  Although  fair  presentment  generally  re‐
quires the petitioner to present “[b]oth the operative facts and 
controlling law” to the state court, we focus on four factors: 
        (1)  whether  the  habeas  petitioner  relied  on  federal 
        cases  that  engage  in  constitutional  analysis,  (2) 
        whether the petitioner relied on state cases that ap‐
        ply  constitutional  analysis  to  similar  facts,  (3) 
        whether the petitioner framed the claims in terms so 
        particular as to call to mind a specific constitutional 
        right, and (4) whether the petition alleges a pattern 
        of facts within the mainstream of constitutional liti‐
        gation. 
McDowell v. Lemke, 737 F.3d 476, 482 (7th Cir. 2013) (citing Ells‐
worth, 248 F.3d at 639)).  
    In  conducting  this  analysis,  we  take  care  to  construe 
Thomas’s  pro  se  petition  liberally,  id.,  but  even  a  generous 
construction cannot save his claim from  procedural default. 
In his first state post‐conviction petition, Thomas asserted an 
“actual innocence claim,” supported by the Strunck letter, and 
12                                                          No. 14‐2610 

he argued that the evidence “shows that the defendant is fac‐
tually innocent.” He sought a new trial in light of “the newly 
discovered evidence of the defendant’s innocence.”  
    The  first  three  Ellsworth  factors  are  not  present.  Thomas 
did not present the law controlling a Brady claim, nor did he 
offer any federal or state cases engaging in a Brady analysis. 
His petition also was not framed in terms “so particular as to 
call  to  mind  a  specific  constitutional  right.”  McDowell,  737 
F.3d at 482. Thomas did not attribute to the government any 
withholding of evidence or allege that the evidence was avail‐
able at the time of trial but not disclosed.  
    Thus, Thomas relies on the fourth Ellsworth factor, arguing 
that he alleged “a pattern of facts that is well within the main‐
stream  of  constitutional  litigation.”  Id.  But,  Thomas  alleged 
that  Officer  John  Massi  “has  recently  received  information” 
that Pinkston may have been the shooter. Recent discovery of 
evidence did not constitute a typical Brady claim then, and the 
Supreme Court has since said that Brady only applies to evi‐
dence  existing  at  the  time  of  trial.  Dist.  Atty’s  Office  for  the 
Third Judicial Dist. v. Osborne, 557 U.S. 52, 68–69 (2009). Fur‐
thermore,  Thomas  argued  that  the  recently  discovered  evi‐
dence showed he was “actually innocent.” We agree that the 
pattern of facts Thomas alleged was within the mainstream of 
constitutional litigation, but for a state‐law actual innocence 
claim, which the state court did address. The pattern of facts 
alleged is not within the mainstream of Brady litigation.  
    Without more facts alleging that the government knew of 
the evidence at the time of trial and withheld it or some cita‐
tion  to  the  Constitution  or  cases  applying  Brady,  the  state 
court could not have been on notice sufficient to give it an op‐
portunity to act on Thomas’s Brady claim, particularly in light 
No. 14‐2610                                                       13

of the fact that Thomas alleged facts bringing to mind a com‐
pletely different claim. 
    In support of his theory that he fairly presented his Brady 
claim, Thomas relies on Lewis v. Sternes, 390 F.3d 1019 (7th Cir. 
2004). In Lewis, we held that a Brady claim was fairly presented 
where the pro se petitioner had labeled the section “Ineffec‐
tive Assistance of Trial Counsel,” but he alleged “that author‐
ities in advance of trial had improperly destroyed the clothes 
he  was  wearing  at  the  time  of  his  arrest.”  Id.  at  1021–22. 
Thomas’s factual allegations are much less clear than those in 
Lewis. Allegations of destruction of evidence before trial fall 
clearly within the realm of a Brady violation and outside the 
realm  of  a  typical  ineffective  assistance  of  counsel  claim. 
Lewis’s allegations, therefore, were inconsistent with the label 
he attached to them, whereas the facts Thomas alleged were 
perfectly  consistent  with  the  label  of  an  actual  innocence 
claim, not with a Brady claim. 
    Absent other indicators of a Brady claim, such as a citation 
of authority, Thomas’s allegations are insufficient to establish 
fair presentment of his Brady claim to the state court. Compare 
McDowell, 737 F.3d at 482 (holding claim was not fairly pre‐
sented  where  petition  alleged  that  a  photo  was  shown  “in 
such a suggestive manner that there was little room to exclude 
him,” but there was no citation to the federal or state consti‐
tution, case law, or facts upon which to evaluate the claim of 
suggestiveness), and Perruquet v. Briley, 390 F.3d 505, 520–21 
(7th  Cir.  2004)  (holding  that  claim  was  not  fairly  presented 
where petitioner did not mention due process or the federal 
constitution and relied only on cases discussing state law in 
challenging the rejection of his self‐defense theory), with Ells‐
worth, 248 F.3d at 639–40 (holding claim was fairly presented 
14                                                   No. 14‐2610 

despite the absence of a citation to the federal constitution be‐
cause of presence of the remaining three factors). Accordingly, 
Thomas’s Brady claim is procedurally defaulted.  
      B. Excuse for the Procedural Default—Actual Innocence 
   Procedural  default  may  be  excused,  however,  where  the 
petitioner demonstrates either (1) “cause for the default and 
actual prejudice” or (2) “that failure to consider the claims will 
result in a fundamental miscarriage of justice.” Coleman, 501 
U.S. at 750. 
    Thomas  does  not  contest  on  appeal  the  district  court’s 
finding that he had not shown good cause for failing to raise 
his Brady claim in his original state post‐conviction petition. 
Instead, he relies on the “fundamental miscarriage of justice” 
exception to excuse his procedural default. 
    To demonstrate a fundamental miscarriage of justice, a pe‐
titioner must show that “a constitutional violation has proba‐
bly resulted in the conviction of one who is actually innocent” 
such that “it is more likely than not that no reasonable juror 
would have convicted [the petitioner] in the light of the new 
evidence.” Schlup v. Delo, 513 U.S. 298, 327 (1995) (quotation 
marks omitted). Although not subject to strict rules of admis‐
sibility, “‘[t]o be credible’ a gateway claim requires ‘new reli‐
able evidence—whether it be exculpatory scientific evidence, 
trustworthy  eyewitness  accounts,  or  critical  physical  evi‐
dence—that was not presented at trial.’” House v. Bell, 547 U.S. 
518, 537 (2006) (alteration in original) (quoting Schlup, 513 U.S. 
at 324). 
    Thomas presents three pieces of new evidence in support 
of his actual innocence: the Strunck letter, the Horn affidavit, 
and the Betts affidavit. None of the information contained in 
No. 14‐2610                                                                   15

these sources is “exculpatory scientific evidence, trustworthy 
eyewitness accounts, or critical physical evidence” that would 
give  his claim of actual  innocence  credibility.  Id.  Rather, the 
information is hearsay within hearsay.  We  do not  know  the 
identity of any of the declarants so that the content of what 
was said can be verified. At oral argument, Thomas offered 
no explanation as to why he did not provide an affidavit from 
Officer Massi or from any of the “gang members” or “several 
people”  who have  said  that Robert Pinkston committed the 
murder. The utter lack of corroboration of the contents of the 
letter and affidavits weighs heavily against finding the infor‐
mation to be credible. 
     Thomas relies on the fact that the Strunck letter and Horn 
affidavit  are  from  lawyers  who  have  “an  obligation  to  be 
truthful to the court,” and thus, the information contained in 
the letters is trustworthy.5  See In Re A.V., 674 N.E.2d 118, 121 
(Ill. App. Ct. 1996), overruled on other grounds by People v. Colon, 
866 N.E.2d 607 (Ill. 2007). We harbor no doubts that these law‐
yers truthfully described what they were told. But that is be‐
side  the  point.  The  truth  of  the  content  of  what  the  lawyers 
were  told—that  Pinkston  killed  Shakir—cannot  be  estab‐
lished  from  uncorroborated  hearsay  evidence  of  unknown 
declarants. Thus, the lawyers’ statements have little probative 
value in establishing the “fact” of Thomas’s innocence. 



                                                 
5 Betts is not an attorney. In fact, we do not know who she is because her 

affidavit  only  describes  the  content  of  the  three‐way  call  she  made  on 
Thomas’s behalf. Even if we assume that her affidavit is true, it meets the 
same demise as the lawyers’ statements. The “truth” of Thomas not hav‐
ing committed the murder cannot be established. 
16                                                          No. 14‐2610 

    That is because the new evidence must be “considered in 
light of the proof of petitioner’s guilt at trial.” Herrera v. Col‐
lins,  506  U.S.  390,  418  (1993).  At  trial,  five  different  eyewit‐
nesses identified Thomas as the shooter. Although Cota did 
initially point out Pinkston’s photo as resembling the shooter, 
he later identified Thomas in a photo array, live lineup, and at 
trial. The other four eyewitnesses also identified Thomas mul‐
tiple times. 
     In addition, Officer Massi placed Thomas at the scene of 
the murder hours before it happened, and Thomas threatened 
to  “come  back  with  [his]  shit  and  blow  [local  gangbangers] 
away.” The police report corroborates that Thomas threatened 
his girlfriend around 1:15 a.m. But that left Thomas over an 
hour to return to Thousand Liquors, which he himself testi‐
fied  was  only  35  minutes  away.  With  the  exception  of  his 
child’s mother, Thomas’s alibi witnesses were all family mem‐
bers who gave conflicting reports to the police and at trial as 
to his whereabouts and the times they had seen him. Finally, 
phone records do corroborate that Thomas made phone calls 
from his mother’s house at 3:00 a.m. But that was at least 35 
minutes  after  the  shooting  occurred  because  the  police  re‐
sponded at 2:25 a.m., leaving Thomas sufficient time to travel 
to his mother’s house. 
   Given  the  overwhelming  evidence  of  his  guilt  and  the 
questionable  reliability  of  his  alibi,  we  do  not  find  that  it  is 
more  likely  than  not  that  a  jury  would  not  have  convicted 
Thomas  based  solely  on  evidence  that  unidentified  gang 
members told someone who told someone that Thomas did 
not commit the murder. Thus, Thomas’s gateway claim of ac‐
tual innocence is insufficient to excuse his procedural default. 
       
No. 14‐2610                                               17

                     III. CONCLUSION 
   For the foregoing reasons, we AFFIRM the district court’s 
denial of Thomas’s petition for a writ of habeas corpus.